Case: 12-60108       Document: 00512118401         Page: 1     Date Filed: 01/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 18, 2013
                                     No. 12-60108
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANIEL DEE QUEEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:01-CR-133-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Daniel Dee Queen appeals his 24-month revocation sentence.                        The
Government petitioned for the revocation of his supervised release based on a
positive drug screen for cocaine and charges filed against Queen in Mississippi
for kidnapping and armed robbery. According to Queen, his sentence was
substantively unreasonable because it was greater than necessary in light of the
nature and circumstances of his case.              Because he did not object to the
reasonableness of the sentence in the district court, review is for plain error. See

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60108     Document: 00512118401     Page: 2   Date Filed: 01/18/2013

                                  No. 12-60108

United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). He must show
a clear or obvious error (one not subject to reasonable dispute) that affected his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). We
have the discretion to correct such an error, but only if it seriously affects the
fairness, integrity, or public reputation of the proceedings. Id.
      Queen notes that the sentence for his underlying federal offense did not
run concurrently with his state sentence for extortion, despite his understanding
that it would. He asserts that the evidence of his supervised release violations
was weak because the drug screen was unreliable and because he was allowed
to plead guilty to disorderly conduct and petit larceny. He also asserts that his
guilty plea to the state charges was not an admission of guilt. Finally, Queen
contends that a shorter revocation sentence would better serve his need for
education and vocational training.
      The 24-month sentence did not exceed the statutory maximum. See
18 U.S.C. § 3583(e)(3). Queen cites no authority for the propositions that a
revocation sentence is unreasonable where the defendant’s earlier sentences
were consecutive, where he denied committing the violations, where the evidence
arguably was weak, or where he will benefit from education and training after
his release.   He fails to show that the sentence was plainly erroneous,
particularly given the wide latitude district courts have to devise appropriate
revocation sentences. See Puckett, 556 U.S. at 135; United States v. Miller,
634 F.3d 841, 843 (5th Cir.), cert. denied, 132 S. Ct. 496 (2011).
      The judgment of the district court is AFFIRMED.




                                        2